CAPOTOSTO, J.
Action for the value of an automobile claimed to have been parked with the defendant and not returned. Verdict for the defendant. Plaintiff files his motion for a new trial upon the usual grounds.
The plaintiff claims to have left his automobile on the defendant’s parking grounds; that he paid the charges requested to one of defendant’s servants and received a stub of identification; and that upon his return later in the evening the automobile was gone.
The defendant denied receipt of the automobile and further maintained that the stub presented by the plaintiff in evidence had not been used by him on that day. The remains of the automobile were located some few days later by the police in an isolated part of the town of Johnston. It had been burnt by some one.
The evidence preponderated in favor of the defendant. The physical characteristics of the stub itself invited suspicion. Considered in the light of the supporting testimony presented by the defendant, the jury was justified in reaching the conclusion which it did.
Motion for n'ew trial denied.